Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed May 24th, 2022 has been entered.  Claims 1 – 10 are currently pending.    Claims 8 and 9 have been withdrawn as being drawn to nonelected inventions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiron (US-20030224099-A1) in view of Behera (“Foaming in Micellar Solutions: Effects of Surfactant, Salt, and Oil Concentrations”).
Regarding claims 1, 2, and 5 – 7, Hiron teaches a foam used for ice creams, meringues and nougats that is made of egg white and milk proteins [0038].  Hiron also teaches that milk proteins can be replaced, either wholly or in part, with a canola (rapeseed) protein isolate [0015], [0045].  This would result in a food with a foam comprising dairy and canola proteins.  The rapeseed protein isolate is derived from the supernatant fraction during production [0014].  The rapeseed protein isolate is 5 – 45 wt% cruciferin (12S + 7S proteins) and 60 – 95 wt% napin (2S protein) with the isolate having a protein content of 90 – 100 wt% [0012].  The values of cruciferin and napin in the prior art overlap with the claimed values, making them obvious.  Hiron also teaches using 3.6 wt% rapeseed proteins in a foam [Table IV].
Hiron does not teach using 5 – 20 wt% of a native rapeseed protein isolate in the foam, or the rapeseed protein isolate having a solubility of ≥88 wt% or ≥90 wt% over a pH range of 3 – 10 at 23±2°C.  Hiron also does not teach the foam comprising 80 – 95 wt% water or the ratio of rapeseed proteins to milk proteins.
	Hiron is silent as to the proteins in the rapeseed protein isolate being native.  However, “native” can be taken to mean a protein found in its un-denatured state.  Hiron discloses the canola protein isolate of the invention being “substantially undenatured” [0015].  Therefore, the proteins of Hiron are considered native.
	In regards to the ratio of canola-to-milk proteins, Behera teaches the amount of surfactant having an effect on the amount of foam made and its stability [pg 18499, #3.1, ¶2].  It would have been obvious to one having ordinary skill in the art to alter the ratio of surfactant proteins so as to get the desired foam, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In addition, it is common in the art to add water until reaching a desired final concentration and volume.  Therefore, it would have been obvious to add 80 – 95 wt% water to the protein solution to reach the final protein concentrations.
	Hiron is not explicit as to the native protein isolate as listed in claim 1 having 40 – 65 wt.% cruciferin and 35 – 60 wt.% napin having the features of having a solubility of ≥88 wt% or ≥90 wt% over a pH range from 3 to 10 at a temperature of 23 ± 2°C.  However, Hiron teaches that the solubility of rapeseed proteins is dependent on pH, temperature, and salt concentration [0022].  It would have been obvious to alter the salt concentration to arrive at the claimed solubility over a pH range of 3 – 10 at the given temperature.  This would allow for control of the concentration of soluble proteins available for creating a foam.
	Regarding claim 3, Hiron does not teach a native rapeseed protein isolate in an aqueous 2 wt% solution having a conductivity of <9000 µS/cm over a pH range of 2 – 12 measured using a Hach sensION+ EC71 conductivity meter.  However, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Because the native protein isolate of Hiron meets the limitations of claim 1, the isolate of Hiron would be expected to have conductivity as claimed.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiron and Behera as applied to claim 1 above, and further in view of Kroll (“Selected functional properties of detoxified rapeseed protein preparations effected by phytic acid”).
Regarding claim 4, Hiron and Behera teach a foam made from a rapeseed protein isolate, but are silent as to the phytate level of the rapeseed protein isolate used.
Kroll teaches rapeseed proteins having very good foaming properties, but that >1% phytic acid (the acid form of phytate) has negative effects on these properties [pg. 623, ¶5].  It would have been obvious to a person having ordinary skill in the art to select a protein isolate with a phytate concentration of < 0.4% so as to provide better foaming properties.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 and 6 of copending Application No. 16/315,087 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a foam comprising: 80-95% water; 5-20% native rapeseed protein isolate comprising 40-65% cruciferins and 35-60% napins and having a conductivity of less than 9000uS.cm over a pH range of 2-12 and a solubility of at least 88%, preferably at least 90% at a pH of 3-10 and temperature of 23±2°C; and a second protein including milk protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, filed May 24th, 2022, have been fully considered.
Applicant’s arguments with respect to claims 1 – 7 and 10 have been considered but have been found not persuasive.
Applicant argues that the restriction is incorrect [pg 4, ¶4].  The Examiner points out that the Office’s position, as noted in the prior Office Action, is final and will not be reopened.
Applicant argues that the canola proteins of Hiron and Düring are not native and therefore those references do not apply [pg 6, ¶1].  The Examiner notes that Hiron states that the canola proteins used are substantially undenatured [0015].  They are therefore being considered native.  Any reliance on Düring has been removed from the Office Action, making concerns over the proteins of Düring moot.
Applicant argues that Hiron does not disclose whether the proteins of PMM or the supernatant are being used in the foam and therefore the concentrations of the proteins cannot be determined [pg 6, ¶1].  The Examiner points out that Hiron does discuss the applicability of the canola proteins in the supernatant, implying supernatant proteins are being used [0014].  Hiron lists the canola protein concentrations [0012].  Therefore, the concentrations of the canola proteins of interest are known.
Applicant argues that different methods of extracting rapeseed proteins would lead to different results in making a foam [pg 8, ¶4].  The Examiner points out that the claims do not recite how to extract the proteins.  Therefore, discussion of extraction is out of scope.
Applicant argues that the Office does not explain how to lower phytate in the foam [pg 11, ¶3].  The Examiner points out that, because the claims do not recite a method of controlling the phytate concentration, an explanation as to how to do this is out of scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799